Exhibit 10.7

COMMERCE ONE, INC.

2004 INDUCEMENT PLAN

NOTICE OF GRANT OF STOCK PURCHASE RIGHT

Unless otherwise defined herein, the terms defined in the 2004 Inducement Plan
(the "Plan") shall have the same defined meanings in this Notice of Grant.

[Grantee's Name and Address]

You have been granted the right to purchase Common Stock of the Company, subject
to the Company's Repurchase Option and your ongoing status as a Service Provider
(as described in the Plan and the attached Restricted Stock Purchase Agreement),
as follows:

Grant Number:

_________________________

Date of Grant:

_________________________

Price Per Share:

$________________________

Total Number of Shares Subject to This Stock Purchase Right:

_________________________

Expiration Date:

_________________________

YOU MUST EXERCISE THIS STOCK PURCHASE RIGHT BEFORE THE EXPIRATION DATE OR IT
WILL TERMINATE AND YOU WILL HAVE NO FURTHER RIGHT TO PURCHASE THE SHARES. By
your signature and the signature of the Company's representative below, you and
the Company agree that this Stock Purchase Right is granted under and governed
by the terms and conditions of the 2004 Inducement Plan and the Restricted Stock
Purchase Agreement, attached hereto as Exhibit A-1, both of which are made a
part of this document. You further agree to execute the attached Restricted
Stock Purchase Agreement as a condition to purchasing any shares under this
Stock Purchase Right.

GRANTEE:

 

COMMERCE ONE, INC.

________________________________

 

_____________________________________

Signature

 

By

________________________________

 

_____________________________________

Print Name

 

Title




--------------------------------------------------------------------------------




EXHIBIT A-1

COMMERCE ONE, INC.

2004 INDUCEMENT PLAN

RESTRICTED STOCK PURCHASE AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Restricted Stock Purchase Agreement.

WHEREAS, the Purchaser named in the Notice of Grant (the "Purchaser") is a
Service Provider and the Purchaser's continued participation is considered by
the Company to be important for the Company's continued growth; and

WHEREAS, in order to give the Purchaser an opportunity to acquire an equity
interest in the Company as an incentive for the Purchaser to participate in the
affairs of the Company, the Administrator has granted to the Purchaser a Stock
Purchase Right subject to the terms and conditions of the Plan and the Notice of
Grant, which are incorporated herein by reference, and pursuant to this
Restricted Stock Purchase Agreement (the "Agreement").

NOW THEREFORE, the parties agree as follows:

Sale of Stock

. The Company hereby agrees to sell to the Purchaser and the Purchaser hereby
agrees to purchase shares of the Company's Common Stock (the "Shares"), at the
per Share purchase price and as otherwise described in the Notice of Grant.



Payment of Purchase Price

. The purchase price for the Shares may be paid by delivery to the Company at
the time of execution of this Agreement of cash, a check, or some combination
thereof.



Repurchase Option

.



In the event the Purchaser ceases to be a Service Provider for any or no reason
(including death or disability) before all of the Shares are released from the
Company's Repurchase Option (see Section 4), the Company shall, upon the date of
such termination (as reasonably fixed and determined by the Company) have an
irrevocable, exclusive option (the "Repurchase Option") for a period of sixty
(60) days from such date to repurchase up to that number of shares which
constitute the Unreleased Shares (as defined in Section 4) at the original
purchase price per share (the "Repurchase Price"). The Repurchase Option shall
be exercised by the Company by delivering written notice to the Purchaser or the
Purchaser's executor (with a copy to the Escrow Holder) AND, at the Company's
option, (i) by delivering to the Purchaser or the Purchaser's executor a check
in the amount of the aggregate Repurchase Price, or (ii) by canceling an amount
of the Purchaser's indebtedness to the Company equal to the aggregate Repurchase
Price, or (iii) by a combination of (i) and (ii) so that the combined payment
and cancellation of indebtedness equals the aggregate Repurchase Price. Upon
delivery of such notice and the payment of the aggregate Repurchase Price, the
Company shall become the legal and beneficial owner of the Shares being
repurchased and all rights and interests therein or relating thereto, and the
Company shall have the right to retain and transfer to its own name the number
of Shares being repurchased by the Company.

Whenever the Company shall have the right to repurchase Shares hereunder, the
Company may designate and assign one or more employees, officers, directors or
shareholders of the Company or other persons or organizations to exercise all or
a part of the Company's purchase rights under this Agreement and purchase all or
a part of such Shares. If the Fair Market Value of the Shares to be repurchased
on the date of such designation or assignment (the "Repurchase FMV") exceeds the
aggregate Repurchase Price of such Shares, then each such designee or assignee
shall pay the Company cash equal to the difference between the Repurchase FMV
and the aggregate Repurchase Price of such Shares.

Release of Shares From Repurchase Option

.



[[insert percentage] of the Shares shall be released from the Company's
Repurchase Option [insert number] months after the Date of Grant and [insert
percentage] of the Shares every [insert number] months thereafter such that the
Company's Repurchase Right shall completely lapse [insert number] years after
the Date of Grant; provided, however, that the Purchaser does not cease to be a
Service Provider prior to the date of any such release].

Any of the Shares that have not yet been released from the Repurchase Option are
referred to herein as "Unreleased Shares."

The Shares that have been released from the Repurchase Option shall be delivered
to the Purchaser at the Purchaser's request (see Section 6).

Restriction on Transfer

. Except for the escrow described in Section 6 or the transfer of the Shares to
the Company or its assignees contemplated by this Agreement, none of the Shares
or any beneficial interest therein shall be transferred, encumbered or otherwise
disposed of in any way until such Shares are released from the Company's
Repurchase Option in accordance with the provisions of this Agreement, other
than by will or the laws of descent and distribution.



Escrow of Shares

.



To ensure the availability for delivery of the Purchaser's Unreleased Shares
upon repurchase by the Company pursuant to the Repurchase Option, the Purchaser
shall, upon execution of this Agreement, deliver and deposit with an escrow
holder designated by the Company (the "Escrow Holder") the share certificates
representing the Unreleased Shares, together with the stock assignment duly
endorsed in blank, attached hereto as Exhibit A-2. The Unreleased Shares and
stock assignment shall be held by the Escrow Holder, pursuant to the Joint
Escrow Instructions of the Company and Purchaser attached hereto as Exhibit A-3,
until such time as the Company's Repurchase Option expires.

The Escrow Holder shall not be liable for any act it may do or omit to do with
respect to holding the Unreleased Shares in escrow while acting in good faith
and in the exercise of its judgment.

If the Company or any assignee exercises the Repurchase Option hereunder, the
Escrow Holder, upon receipt of written notice of such exercise from the proposed
transferee, shall take all steps necessary to accomplish such transfer.

When the Repurchase Option has been exercised or expires unexercised or a
portion of the Shares has been released from the Repurchase Option, upon request
the Escrow Holder shall promptly cause a new certificate to be issued for the
released Shares and shall deliver the certificate to the Company or the
Purchaser, as the case may be.

Subject to the terms hereof, the Purchaser shall have all the rights of a
shareholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon. If, from time to time during the term of the
Repurchase Option, there is (i) any stock dividend, stock split or other change
in the Shares, or (ii) any merger or sale of all or substantially all of the
assets or other acquisition of the Company, any and all new, substituted or
additional securities to which the Purchaser is entitled by reason of the
Purchaser's ownership of the Shares shall be immediately subject to this escrow,
deposited with the Escrow Holder and included thereafter as "Shares" for
purposes of this Agreement and the Repurchase Option.

Legends

. The share certificate evidencing the Shares, if any, issued hereunder shall be
endorsed with the following legend (in addition to any legend required under
applicable state securities laws):



THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE AS SET FORTH IN AN AGREEMENT BETWEEN THE
COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.

Adjustment for Stock Split

. All references to the number of Shares and the purchase price of the Shares in
this Agreement shall be appropriately adjusted to reflect any stock split, stock
dividend or other change in the Shares that may be made by the Company after the
date of this Agreement.



Tax Consequences

. The Purchaser has reviewed with the Purchaser's own tax advisors the federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Purchaser is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents. The Purchaser understands that the Purchaser (and not the
Company) shall be responsible for the Purchaser's own tax liability that may
arise as a result of the transactions contemplated by this Agreement. The
Purchaser understands that Section 83 of the Internal Revenue Code of 1986, as
amended (the "Code"), taxes as ordinary income the difference between the
purchase price for the Shares and the Fair Market Value of the Shares as of the
date any restrictions on the Shares lapse. In this context, "restriction"
includes the right of the Company to buy back the Shares pursuant to the
Repurchase Option. The Purchaser understands that the Purchaser may elect to be
taxed at the time the Shares are purchased rather than when and as the
Repurchase Option expires by filing an election under Section 83(b) of the Code
with the IRS within 30 days from the date of purchase. The form for making this
election is attached as
Exhibit A- 4
hereto.



THE PURCHASER ACKNOWLEDGES THAT IT IS THE PURCHASER'S SOLE RESPONSIBILITY AND
NOT THE COMPANY'S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF THE
PURCHASER REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON THE
PURCHASER'S BEHALF.

General Provisions

.



This Agreement shall be governed by the internal substantive laws, but not the
choice of law rules of California. This Agreement, subject to the terms and
conditions of the Plan and the Notice of Grant, represents the entire agreement
between the parties with respect to the purchase of the Shares by the Purchaser.
Subject to Section 15(c) of the Plan, in the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Agreement,
the terms and conditions of the Plan shall prevail. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Agreement.

Any notice, demand or request required or permitted to be given by either the
Company or the Purchaser pursuant to the terms of this Agreement shall be in
writing and shall be deemed given when delivered personally or deposited in the
U.S. mail, First Class with postage prepaid, and addressed to the parties at the
addresses of the parties set forth at the end of this Agreement or such other
address as a party may request by notifying the other in writing.

Any notice to the Escrow Holder shall be sent to the Company's address with a
copy to the other party hereto.

The rights of the Company under this Agreement shall be transferable to any one
or more persons or entities, and all covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by the Company's successors and
assigns. The rights and obligations of the Purchaser under this Agreement may
only be assigned with the prior written consent of the Company.

Either party's failure to enforce any provision of this Agreement shall not in
any way be construed as a waiver of any such provision, nor prevent that party
from thereafter enforcing any other provision of this Agreement. The rights
granted both parties hereunder are cumulative and shall not constitute a waiver
of either party's right to assert any other legal remedy available to it.

The Purchaser agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.

PURCHASER ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO SECTION
4 HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED OR PURCHASING SHARES
HEREUNDER). PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE WITH PURCHASER'S RIGHT OR THE COMPANY'S RIGHT TO TERMINATE
PURCHASER'S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

By Purchaser's signature below, Purchaser represents that he or she is familiar
with the terms and provisions of the Plan, and hereby accepts this Agreement
subject to all of the terms and provisions thereof. Purchaser has reviewed the
Plan and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of this Agreement. Purchaser agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions arising under the Plan or this Agreement. Purchaser further agrees to
notify the Company upon any change in the residence indicated in the Notice of
Grant.

DATED: __________________________

PURCHASER:

 

COMMERCE ONE, INC.

________________________________

 

_____________________________________

Signature

 

By

________________________________

 

_____________________________________

Print Name

 

Title




--------------------------------------------------------------------------------




EXHIBIT A-2

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED I, _______________________________, hereby sell, assign and
transfer unto (__________) shares of the Common Stock of Commerce One, Inc.,
standing in my name of the books of said corporation represented by Certificate
No. _____ herewith and do hereby irrevocably constitute and appoint to transfer
said stock on the books of the within named corporation with full power of
substitution in the premises.

This Stock Assignment may be used only in accordance with the Restricted Stock
Purchase Agreement (the "Agreement") between Commerce One, Inc. and the
undersigned dated ______________, 20___

Dated: _______________, 20___

Signature:______________________________

 

 

 

 

 

INSTRUCTIONS:

Please do not fill in any blanks other than the signature line. The purpose of
this assignment is to enable the Company to exercise the Repurchase Option, as
set forth in the Agreement, without requiring additional signatures on the part
of the Purchaser.






--------------------------------------------------------------------------------




EXHIBIT A-3

JOINT ESCROW INSTRUCTIONS

 

__________________, 20___

Corporate Secretary
Commerce One, Inc.
One Market, Steuart Tower
Suite 1300
San Francisco, CA 94105

 

Dear __________:

As Escrow Agent for both Commerce One, Inc. (the "Company"), and the undersigned
purchaser of stock of the Company (the "Purchaser"), you are hereby authorized
and directed to hold the documents delivered to you pursuant to the terms of
that certain Restricted Stock Purchase Agreement ("Agreement") between the
Company and the undersigned, in accordance with the following instructions:

In the event the Company and/or any assignee of the Company (referred to
collectively as the "Company") exercises the Company's Repurchase Option set
forth in the Agreement, the Company shall give to Purchaser and you a written
notice specifying the number of shares of stock to be purchased, the purchase
price, and the time for a closing hereunder at the principal office of the
Company. Purchaser and the Company hereby irrevocably authorize and direct you
to close the transaction contemplated by such notice in accordance with the
terms of said notice.

At the closing, you are directed (a) to date the stock assignments necessary for
the transfer in question, (b) to fill in the number of shares being transferred,
and (c) to deliver same, together with the certificate evidencing the shares of
stock to be transferred, to the Company or its assignee, against the
simultaneous delivery to you of the purchase price (by cash, a check, or some
combination thereof) for the number of shares of stock being purchased pursuant
to the exercise of the Company's Repurchase Option.

Purchaser irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement.
Purchaser does hereby irrevocably constitute and appoint you as Purchaser's
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities. Subject to the provisions of this paragraph 3, Purchaser shall
exercise all rights and privileges of a shareholder of the Company while the
stock is held by you.

Upon written request of the Purchaser, but no more than once per calendar year,
unless the Company's Repurchase Option has been exercised, you shall deliver to
Purchaser a certificate or certificates representing so many shares of stock as
are not then subject to the Company's Repurchase Option. Within 90 days after
Purchaser ceases to be a Service Provider, you shall deliver to Purchaser a
certificate or certificates representing the aggregate number of shares held or
issued pursuant to the Agreement and not purchased by the Company or its
assignees pursuant to exercise of the Company's Repurchase Option.

If at the time of termination of this escrow you should have in your possession
any documents, securities, or other property belonging to Purchaser, you shall
deliver all of the same to Purchaser and shall be discharged of all further
obligations hereunder.

Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Purchaser while acting in good faith,
and any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.

You are hereby expressly authorized to disregard any and all warnings given by
any of the parties hereto or by any other person or corporation, excepting only
orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree, you shall not be liable to
any of the parties hereto or to any other person, firm or corporation by reason
of such compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

You shall not be liable in any respect on account of the identity, authorities
or rights of the parties executing or delivering or purporting to execute or
deliver the Agreement or any documents or papers deposited or called for
hereunder.

You shall not be liable for the outlawing of any rights under the statute of
limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.

You shall be entitled to employ such legal counsel and other experts as you may
deem necessary properly to advise you in connection with your obligations
hereunder, may rely upon the advice of such counsel, and may pay such counsel
reasonable compensation therefor.

Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be an officer or agent of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Company shall
appoint a successor Escrow Agent.

If you reasonably require other or further instruments in connection with these
Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

It is understood and agreed that should any dispute arise with respect to the
delivery and/or ownership or right of possession of the securities held by you
hereunder, you are authorized and directed to retain in your possession without
liability to anyone all or any part of said securities until such disputes shall
have been settled either by mutual written agreement of the parties concerned or
by a final order, decree or judgment of a court of competent jurisdiction after
the time for appeal has expired and no appeal has been perfected, but you shall
be under no duty whatsoever to institute or defend any such proceedings.

Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon personal delivery or upon deposit in the United
States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to each of the other parties thereunto entitled at the
following addresses or at such other addresses as a party may designate by ten
(10) days' advance written notice to each of the other parties hereto.

COMPANY:

Commerce One, Inc.

 

One Market, Steuart Tower

 

Suite 1300

 

San Francisco, CA 94105





PURCHASER:

___________________________

 

___________________________

 

___________________________



ESCROW AGENT:

Corporate Secretary

 

Commerce One, Inc.

 

One Market, Steuart Tower

 

Suite 1300

 

San Francisco, CA 94105



By signing these Joint Escrow Instructions, you become a party hereto only for
the purpose of said Joint Escrow Instructions; you do not become a party to the
Agreement.

This instrument shall be binding upon and inure to the benefit of the parties
hereto, and their respective successors and permitted assigns.

These Joint Escrow Instructions shall be governed by, and construed and enforced
in accordance with, the internal substantive laws, but not the choice of law
rules, of California.

Very truly yours,

COMMERCE ONE, INC.:

 

_____________________________________

By

_____________________________________

Title

 

 

PURCHASER:

 

_____________________________________

Signature

_____________________________________

Print Name

 

 

ESCROW AGENT:

 

_____________________________________

Corporate Secretary




--------------------------------------------------------------------------------




EXHIBIT A-4

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer's gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with his or her receipt of the property described below:

The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

NAME:

TAXPAYER:

SPOUSE:

ADDRESS:

IDENTIFICATION NO.:

TAXPAYER:

SPOUSE:

TAXABLE YEAR:

The property with respect to which the election is made is described as
follows:   shares (the "Shares") of the Common Stock of Commerce One, Inc. (the
"Company").

The date on which the property was transferred is:  , 20___.

The property is subject to the following restrictions:

The Shares may be repurchased by the Company, or its assignee, upon certain
events. This right lapses with regard to a portion of the Shares based on the
continued performance of services by the taxpayer over time.

The fair market value at the time of transfer, determined without regard to any
restriction other than a restriction which by its terms will never lapse, of
such property is: $__________.

The amount (if any) paid for such property is: $___________.

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned's receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner

.



Dated:

 

_________________, ____

 

_______________________________________

 

 

Taxpayer

The undersigned spouse of taxpayer joins in this election.

Dated:

 

_________________, ____

 

_______________________________________

 

 

Spouse of Taxpayer




--------------------------------------------------------------------------------


